IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-10377
                         Conference Calendar
                          __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RONALD EARL GREEN,

                                      Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:93-CR-204-D
                        - - - - - - - - - -
                         (October 19, 1995)
Before POLITZ, Chief Judge, and REAVLEY and SMITH, Circuit Judges.

PER CURIAM:*

     Ronald Earl Green argues that the disparity in the penalty

provisions and sentencing guidelines applicable to crack cocaine

and cocaine powder violates his equal protection and due process

rights and constitutes cruel and unusual punishment under the

Eighth Amendment.    The disparate sentencing provisions for crack

cocaine and cocaine powder in the sentencing guidelines do not

violate constitutional due process guarantees.    See United States


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-10377
                                -2-

v. Watson, 953 F.2d 895, 897 (5th Cir.), cert. denied, 504 U.S.
928 (1992).   We have rejected the argument that the guidelines

applicable to crack cocaine violate equal protection because they

have a discriminatory effect on African-Americans.   Id. at 897-

98.   We also have rejected an Eighth Amendment challenge to the

disparity of the penalties imposed for crack cocaine.   See United

States v. Fisher, 22 F.3d 574, 579-80 (5th Cir.), cert. denied,

115 S. Ct. 529 (1994).

      AFFIRMED.